Citation Nr: 0510594	
Decision Date: 04/13/05    Archive Date: 04/21/05

DOCKET NO.  01-00 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss.

2.  Entitlement to service connection for an upper back 
condition on a direct basis or as secondary to service 
connected bilateral shoulder disability.

3.  Entitlement to an increased rating for right shoulder 
condition, currently evaluated as 20 percent disabling.

4.  Entitlement to an increased rating for left shoulder 
condition, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from September 1971 to 
September 1973.  This case comes before the Board of 
Veterans' Appeals (Board) from a May 2000 rating decision by 
the St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In pertinent part, the 
RO declined to assign ratings in excess of 10 percent and 0 
percent for right and left shoulder disability, respectively.  
The RO also denied a claim for service connection for left 
ear hearing loss, and declined to reopen a claim for service 
connection for an upper back condition.  A June 2001 Board 
decision reopened the claim for service connection for an 
upper back condition, and remanded the claims for further 
development.  A February 2002 RO rating decision granted 
separate 20 percent ratings for right and left shoulder 
disability effective to the date of claim.  The case was 
before the Board again in August 2003 at which time the case 
was remanded for further development.


FINDINGS OF FACT

1.  The preponderance of the evidence demonstrates that the 
veteran does not manifest left ear hearing loss disability 
per VA standards.

2.  The preponderance of the evidence demonstrates that the 
veteran's cervical spine/upper back disability, which first 
manifested many years after service, is not causally related 
to event(s) in service nor proximately due to service 
connected bilateral shoulder disability.

3.  The veteran's range of motion loss of the right shoulder 
falls well short of being limited to 45 degrees, or midway 
between side and shoulder, in abduction or forward elevation.

4.  The veteran's left shoulder limitation of motion falls 
well short of being limited to 25 degrees in abduction or 
forward elevation.


CONCLUSIONS OF LAW

1.  Left ear hearing loss was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.159(a), 3.385 (2004).

2.  Cervical spine/upper back disability was not incurred in 
or aggravated by active service, may not be presumed to have 
been incurred in service, and is not proximately due to 
service connected bilateral shoulder disability.  38 U.S.C.A. 
§§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.159(a), 
3.309(a), 3.310 (2004).

3.  The criteria for a rating in excess of 20 percent rating 
for right shoulder disability have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b), 4.40, 4.45, 
4.71a; Part 4, Diagnostic Codes 5200- 5202 (2004).

4.  The criteria for a rating in excess of 20 percent rating 
for left shoulder disability have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b), 4.40, 4.45, 
4.71a; Part 4, Diagnostic Codes 5200- 5202 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Summary

The veteran served on active duty from September 1971 to 
September 1973.  Briefly summarized, he indicated being right 
hand dominant upon his entry into service.  He received in 
service treatment for right acromioclavicular (AC) joint 
separation as well as left shoulder joint pain.  His 
discharge examination in August 1973 noted a high frequency 
hearing loss with left ear audiometric findings of 10, 20, 20 
and 35 decibels at 500, 1000, 2000, and 4000 Hertz, 
respectively.  He was given a "NORMAL" clinical evaluation 
of his "SPINE, OTHER MUSCULOSKELETAL" with a notation that 
his right shoulder had healed without sequelae.

Post-service, the veteran's medical records from Jackson 
Memorial Hospital following his separation from service are 
negative for treatment of left ear hearing loss or cervical 
spine disability.  No x-ray examinations were performed.  A 
VA clinic record dated March 1977 recorded symptoms of right 
shoulder pain and limitation of motion with no acute disease 
indicated at the time of examination.  VA examination in 
September 1977 assessed his painful shoulders, right greater 
than left, as status post injuries to both shoulders with 
residuals.  At that time, his cervical spine demonstrated 
normal range of motion with no tenderness and no report 
symptoms.

An RO rating decision dated October 1977 granted service 
connection for right and left shoulder disability, and 
assigned initial 10% and 0% evaluations, respectively.

A VA clinic record dated May 1978, noting clinic findings of 
marked tenderness of the sacrospinatous muscles bilaterally 
with flexed cervical spine, offered an assessment of 
myositis.  In October 1978, the veteran's complaint of 
recurrent right shoulder problems as well as radiating pain 
from the right neck was assessed as cervical spine nerve root 
impingement.  VA examination in November 1984, reporting 
complaint of occasional right shoulder pain radiating to the 
right scapular area as well as left shoulder pain, indicated 
diagnoses of residuals of separation of the right shoulder 
and residuals of injury to the left shoulder.

In October 1987, the veteran claimed service connection for 
an upper back condition as an adjunct condition to his 
service connected shoulder condition.  VA clinic records 
demonstrated his treatment for left shoulder pain in November 
1989, and neck and shoulder pain in February 1990.  His 
February 1990 consultation, noting tenderness in the neck and 
shoulder muscle area, indicated a diagnosis of muscular pain.

A November 1992 examination report from Southeast Medical 
Association, Inc., included findings of cervical spine pain 
radiating to the back and both shoulders.  This was assessed 
as residual cervical spine sprain, residual moderate dorsal 
spine strain and aggravation of previous arthritic condition 
as a result of a closed head trauma accident.

A VA clinic record in February 1995 assessed tenderness to 
the right upper back as chronic muscle strain of the right 
upper back.  In February 1996, the veteran was  treated for 
right paraspinal/trapezius strain of four weeks' duration.

A lay statement from a servicemate, received in February 
1997, recalled that the veteran was seen for complaint of 
back pain in service.

Subsequent VA clinic records include a July 1998 assessment 
that the veteran's symptoms of left upper extremity (LUE) 
pain in the shoulder to the fingers, manifested by positive 
Phalon's and Tinel's signs, was probable for nerve entrapment 
syndrome.  An August 1998 consultation included findings of 
abnormal left shoulder range of motion (AROM) of being unable 
to lift arm to shoulder level, muscle spasm, decreased 
reflexes and decreased strength.  An orthopedic consultation 
several days later found full range of motion except for 
internal rotation.  With additional findings of tenderness of 
the left lateral neck and plexus, hypoactive reflexes and 
increased scapular pain, the veteran was given an assessment 
of cervical radiculitis.  A September 1998 consultation noted 
no subluxation of the left shoulder, normal tone and bulk of 
the upper extremities, and decreased strength of both upper 
extremities.  In November 1998 and January 1999, the veteran 
attributed the onset of upper back paresthesias with left arm 
numbness to a small cerebrovascular accident (CVA).

A VA clinic record in February 1999, noting the veteran's 
complaint of neck pain radiating to the left upper extremity 
(LUE), was significant for decreased strength and weakness 
with sensory deficit.  With a history of left shoulder 
dislocation, the examiner indicated that the findings could 
indicate left brachial plexopathy though that was deemed 
"not very likely."  A neurology consultation in April 1999 
noted no atrophy of the LUE with 5-/5 deltoid strength, and -
5/5 strength of the triceps, biceps and brachia.  There was 
4+/5 strength of the small muscles and apparent weakness of 
the little finger.  He was given an assessment of rule out 
(R/O) brachial cord lesion.

The veteran filed for an increased rating for his bilateral 
shoulder condition in August 1999.  An October 1999 VA clinic 
record showed he was undergoing physical therapy due to 
cervical and upper back pain.  At that time, he was able to 
passively complete full range of motion of both shoulders 
with discomfort, pain and tremor of the left shoulder on 
terminal range.  In November 1999, he demonstrated AROM of 
the shoulders with history and physical examination 
suggestive of brachial plexopathy and myofascial pain.  A 
magnetic resonance imaging (MRI) scan of the cervical spine 
in January 2000 indicated an impression of severe cervical 
disease.

The veteran underwent VA joints examination in January 2000.  
Review of his claims folder revealed that his pain was 
primarily cervical with radiation into the shoulder areas.  
His original diagnoses of impairment of the clavicle and/or 
scapular and shoulder separations were deemed erroneous.  He 
had not been using his shoulders much due to pain and was 
developing capsulitis of both shoulders due to disuse.  On 
physical examination, he demonstrated only 80 degrees of 
extension and abduction of both shoulders with tremors at the 
end of motion.  Bilaterally, he had 60 degrees of internal 
rotation and 30 degrees of external rotation.  There was no 
atrophy of the deltoids.  He had poor abduction with 
resistance again with tremors.  It was noted that an MRI 
examination in September 1999 showed anatomic disruption at 
the C5-6 level with spinal stenosis and compression.  The 
examiner offered the following comments:

The question of the shoulders being the primary 
cause of his problem is erroneous.  The primary 
cause of his problem is his neck pathology and 
neuritis secondary to that pathology.  He does 
have shoulder pain but this is not secondary to 
the neck pain and is caused by a lack of use and 
adhesive capsulitis of both shoulders.  There is 
definitive weakness in movement, fatigue and 
incoordination in this patient; however, much of 
this may be due to other problems such as 
excessive use of alcohol.  No further studies were 
ordered since these studies that were done 
indicate that the x-ray of his shoulder are normal 
and the pathology is primarily in the cervical 
spine.

Thereafter, VA clinic records reflect the veteran's complaint 
of bilateral upper extremity pain with decreased sensation 
and weakness of both hands.  A January 25, 2001 audiology 
consultation indicated an assessment that test results 
demonstrated a non-organic functional component to the 
veteran's complaint of decreased hearing.

A July 2001 examination by Harris Gellman, M.D., noted the 
veteran's history of neck and back pain with current 
complaint of bilateral shoulder pain left greater than right.  
On physical examination, his left shoulder demonstrated full 
range of motion with weak external rotation.  His right 
shoulder demonstrated 90 degrees of abduction, eighty degrees 
of internal rotation, 80 degrees of external rotation and 90 
degrees of forward flexion.  He was assessed with bilateral 
mild adhesive capsulitis.  An x-ray examination of the left 
shoulder was interpreted as "negative."

A neurology consultation with Khema Sharma, M.D., in August 
2001, noted the veteran's complaint of cervical pain 
radiating to both arms with numbness and tingling in both 
hands.  He reported a history of falling on his back in 1972 
from a height of 10 feet with the onset of aching neck pain.  
His pain slowly became more intense over time and began to 
radiate to both arms in the medial aspect up to the 3rd, 4th, 
and 5th digits.  He did not have any symptoms of weakness in 
the beginning nor symptoms of the legs, bowel, bladder or any 
bulbar dysfunction.  He was treated conservatively with 
various pain medications with periodic improvement.  His pain 
had become more severe over the last 6 to 7 months with some 
episodic numbness in the three digits on both sides.  On 
physical examination, his neck flexors and extensors were 
normal.  Upper extremity strength revealed mild weakness of 
the small muscles of the hands on the left side with some 
restriction of movements at the left shoulder due to pain.  
His deep tendon reflexes were 2+ in the upper extremities 
except the left triceps and brachioradialis were trace, and 
the finger flexors were 1+.  The left AC joint was tender.  
He was given an assessment of mild weakness of the small 
muscles of the hands of the left upper extremity and 
diminished reflexes at the brachioradialis, triceps and 
finger flexors on the left side.  This profile of 
symptomatology was suggestive of cervical root dysfunction 
primarily affecting 7 to T1 with also possible associated 
ulnar nerve root dysfunction.

VA peripheral nerves examination in November 2001, based upon 
review of the claims folder, reflected the veteran's report 
of falling on his back in 1971 shortly after entering 
service.  The examiner was unable to find any reference to a 
back injury related to his alleged fall.  He did complain of 
left shoulder pain in November 1989 with unremarkable x-ray 
examination at that time.  He had complaint of neck and 
shoulder pain in February 1990 with no clinical pathology 
identified.  An MRI performed in September 1999 showed 
degenerative disc disease at the C5-C6 level.  At that time, 
he complained of pain in both of his shoulders radiating 
distally into both upper extremities.  A detailed orthopedic 
examination was performed in January 2000 with his 
symptomatology thought to be secondary to cervical spine 
pathology and adhesive capsulitis of both shoulders.  
Physical examination revealed a normal lordotic curvature to 
the neck with no paraspinal muscle spasm or tenderness.  
Muscular development in the shoulder girdle and upper 
extremities was full throughout without evidence of localized 
or generalized atrophy.  There were no muscular 
fasciculations.  Muscle strength in both shoulder girdles 
showed a break-away weakness involving the upper and lower 
trapezius, the infraspinatous, the supraspinatous and the 
deltoids bilaterally.  In testing these muscles, the veteran 
exhibited an irregular tremor to the distal aspects of the 
upper extremities.  Sensory dermatomes C4 through T3 were 
diminished bilaterally according to response to pin prick 
stimulation.  Specific note was made that his dermatomes T1 
through T3 were reported as diminished to pin prick which was 
beyond the C5-C6 pathology in the cervical region.  His deep 
tendon reflexes in the upper extremities were 1+ and 
symmetrical.  He was given the following impressions:

IMPRESSION:

1.	Degenerative disc disease C5-C6 level 
without clear clinical evidence of a 
radiculopathy.
2.	Functional overlay to the veteran's 
symptomatology.
3.	The veteran's symptomatology is not service 
connected.

VA audiology examination in November 2001 reflected the 
veteran's report of hearing difficulty in adverse listening 
situations.  His service medical records demonstrated normal 
hearing sensitivity except for a mild hearing loss at 4kHz in 
both ears.  He had a positive history of military noise 
exposure such as M16 rifle, M60 and M50 machine guns, 90mm 
recoilless rifle, TOW missile, M79 grenade launcher, claymore 
mines and C4 explosive.  Review of a January 2001 Miami VAMC 
audiology examination showed that speech reception thresholds 
(STR's) were better than pure-tone averages (PTA's) for each 
ear which indicated a non-organic functional component.  
SRT's indicated that hearing sensitivity was within normal 
limits bilaterally in the primary speech region.  Word 
recognition ability at a normal conversational level (50 dB 
HL) was excellent for each ear (100%).  Left typanogram 
indicated normal middle ear pressure.  Right typanogram 
indicated a negative pressure equivalent to minus 105 daPa.  
Ipsi-lateral acoustic reflexes were present for each ear.  
His audiometric examination demonstrated puretone results of 
45, 50, 50, 50, and 55 decibels in the left ear at 500, 1000, 
2000, 3000, and 4000 hertz, respectively.  His right ear 
hearing acuity measured 40, 50, 50, 45, and 50 decibels at 
500, 1000, 2000, 3000, and 4000 hertz, respectively.  His 
word recognition using the Maryland CNC word list was 94% 
bilaterally.  The examiner offered the following opinion in 
the case:

Speech Reception Thresholds (SRT's) are better 
(more sensitive) than Pure-tone Averages (PTA's) 
which indicates pure tone air conduction 
thresholds are better than indicated.  Composite 
test results indicate a non-organic hearing loss 
and are consistent with pseudo-hypoacusis.  Word 
recognition ability was excellent for each ear 
(94% AD; 94% AS).  Immittance measures indicated 
normal middle ear function bilaterally.  Test 
results are not suitable for rating purposes.  
For the second time this year veteran gave 
inconsistent audiologic test results that do not 
represent his true hearing abilities.  Today's 
SRT's indicate normal hearing sensitivity in the 
primary speech frequency region for each ear.  In 
the opinion of this examiner, further audiologic 
testing is not warranted at this time.  However, 
will be happy to re-evaluate veteran if requested 
by Rating Board.

The veteran underwent another VA joints examination in 
December 2001.  A review of his claims folder revealed that 
he incurred a right AC separation as well as restraint in his 
left shoulder with a possible AC separation.  It was not 
indicated in his military records that he complained or was 
treated for a neck or upper back problem.  He developed 
stiffness over the years in his shoulders and had pain which 
occasionally interfered with his sleep.  His neck had become 
stiff and painful.  On physical examination, his neck showed 
only 40 degrees of right and left rotation, and 30 degrees of 
flexion and extension.  There were no reflex or motor 
deficits in the upper extremities.  There was decreased 
sensation to the left ulnar area with atrophy of the first 
dorsal interosseus muscle in the left hand.  There was 
decreased sensation to the median nerve bilaterally.  There 
was no weakness in the hand.  His shoulders demonstrated poor 
range of motion by being unable to extend or abduct either 
shoulder past 90 degrees actively, and he refused to permit 
an attempt to increase range of motion passively.  There was 
pain on abduction to resistance.  There was no atrophy of the 
deltoids.  He had swelling and tenderness in the right AC 
joint.  Bilaterally, his shoulders demonstrated limited 
extension of 20 degrees, internal rotation to 90 degrees and 
external rotation to 60 degrees.  The examiner provided the 
following diagnoses and opinion:

DIAGNOSES:

1.	Most probably cervical and thoracic 
intervertebral arthritis with neuropathy in the 
upper extremities.

2.	His shoulders diagnosis is chronic capsulitis 
secondary to chronic acromioclavicular joint 
inflammation.

A question arises as to the *-* decision, and in 
my opinion this patient does have weakened 
movement of both shoulders secondary to pain.  It 
is my opinion that the upper back and neck 
condition are unrelated to his AC separation 
history because there is no other history of 
trauma in this man's records.  As stated, I do not 
feel that the service-connected right and left 
shoulder disability caused any upper back or 
cervical pathology.  X-rays of all areas were 
ordered.

VA x-ray examination obtained in December 2001 demonstrated 
that both shoulders were "[n]ormal," and degenerative 
changes with narrowing of the disc space between C5-C6 and 
C6-C7 were seen.

The veteran was afforded another VA audiology examination in 
March 2002 based upon review of the claims folder.  His 
audiometric examination demonstrated puretone results of 20, 
20, 20, 25, and 25 decibels in the left ear at 500, 1000, 
2000, 3000, and 4000 hertz, respectively.  His right ear 
hearing acuity measured 30, 40, 40, 30, and 30 decibels at 
500, 1000, 2000, 3000, and 4000 hertz, respectively.  His 
word recognition using the Maryland CNC word list was 94% 
bilaterally.  The audiologist provided the following 
assessment:

Sweep-frequency Bekesy Audiometry was performed 
in an attempt to obtain accurate pure-tone air 
conduction thresholds.  Once again, Speech 
Reception Thresholds (SRT's) are better (more 
sensitive) tha[n] the Pure-tone Averages (PTA's) 
which indicates that pure-tone air conduction 
thresholds are elevated and do not represent 
veteran's true hearing sensitivity.  SRT's also 
indicate normal hearing sensitivity in the 
primary speech frequency region for each ear.  
Word recognition ability was excellent for each 
ear at a normal conversational presentation level 
(94% AD; 94% AS).  Left typanogram was wnl's.  
Right typanogram indicated a negative middle ear 
pressure on 11/29/01 and 1/25/01 which suggests 
the negative or absent which is consistent with 
the finding of negative middle ear pressure AD.  
Composite test results continue to indicate to 
indicate a non-organic hearing loss consistent 
with pseudo-hypoacusis.  In the opinion of this 
examiner, composite test results from 7/21/71, 
8/21/73, 1/25/01, 11/29/01 and 3/14/02 all 
indicate hearing is within normal limits 
bilaterally for adjudication purposes.  It is 
more likely than not, based on the veteran's 
tinnitus is at least partly related to the 
acoustic trauma suffered during his military 
experience.  In the opinion of this examiner, the 
tinnitus poses a mild annoyance to the veteran 
and does not interfere with Activities of Daily 
Living.

In October 2002, a VA clinic record included examination 
findings of positive tenderness over the left subacromial 
bursa, pain with isometric shoulder abduction and external 
rotation, positive Neer's impingement sign, and painful arc.  
There was no pain with shoulder flexion or weakness.  He was 
given an assessment of left rotator cuff tendonitis treated 
with a Depomedrol and lidocaine injection, and Ibuprofen gel.  
A December 2002 consultation noted that he was unable to hold 
anything in the left hand, work on his computer due to 
cramps, lift objects or bear pain.  His overall functioning 
was impaired due to a 50% AROM in all planes of both 
shoulders.  He was referred for an evaluation of his cervical 
area.  He later reported good response to his steroid 
injection to the left shoulder.

A VA clinic record dated in January 2003 recorded the 
veteran's complaint of upper back pain with persistent 
discomfort in the interscapular region radiating into his 
hands.  He claimed an inability to dress without assistance 
with 3/5 motor strength secondary to interscapular pain found 
on examination.  A VA audiology consultation in April 2002 
noted that another audiometric evaluation was not necessary 
based upon the prior examination findings in January 2001 and 
March 2002.  In April 2003, he reported a recurrence of pain 
in both shoulders and requested another intra-articular 
injection.  

The veteran underwent VA orthopedic examination in June 2004.  
He complained of a progressive worsening of neck and 
bilateral shoulder pain, rated on a scale of 6-8/10, 
localized to the suprasinatous fossa.  He reported an 
intermittent numbness of over the ulnar distribution of the 
hands for the last 10 years.  He admitted to some weakness 
and decreased strength of his grip.  In the past, his pain 
has been handled with medications with a 3-4 month relief of 
symptoms following a shoulder injection.  He worked 40 hours 
per week, mainly as a counselor, and claimed losing 
approximately 200 hours per year because of neck and shoulder 
pain.  On physical examination, his right shoulder 
demonstrated range of motion of 75/180 in abduction, 10/50 in 
adduction, 90/90 of internal and external rotation, 30/30 of 
extension and 90/180 of flexion.  His left shoulder 
demonstrated range of motion of 85/180 in abduction, 10/50 in 
adduction, 90/90 of internal and external rotation, 30/30 of 
extension and 90/180 of flexion.  Repetitive motions were 
difficult to perform because of complaint of increased pain 
with a 10% decrease in range of motion due to pain.  There 
was no muscular wasting of the upper extremities.  There were 
spotty areas of decreased sensation of the hands not 
following a definitive dermatome.  Deep tendon reflexes were 
present and equal bilaterally.  There were good pulses in 
both upper extremities.  Manual muscle testing was difficult 
to perform proximal to the elbow over the shoulders because 
of increased pain.  Distal to the elbow seemed to be within 
normal limits but there was a definitive component of giving 
way on the patient's effort to resist the testing on the 
muscular strength versus resistance.  His x-ray examination 
of the left shoulder in October 2002 was negative while a 
cervical spine x-ray examination showed degenerative changes 
particularly at the C5-6 level.  He was given an impression 
of strain of the shoulders bilaterally.  The examiner also 
offered the following opinion:

There is some evidence that the patient seems to 
be maximizing and magnifying his symptoms during 
this examination.  He claims inability to fully 
follow our instruction to the amount of pain that 
he is having at the time of examination.  Passive 
motion of the shoulders can be performed on a 
recumbent position to 120 degrees bilaterally in 
abduction and anterior flexion, while it is 
limited actively to 90 degrees.

There is some evidence of voluntary resistance 
when the passive range of motion is being 
performed.

Additionally it is difficult to perform repetitive 
motions because of resistance on the patient's 
side and we do not want to push it beyond the 
limits to make sure that we do not further injure 
his shoulders.

I feel that the patient's symptoms of shoulders 
are service connected more likely than not.  There 
is additional component of cervical spine which is 
not service connected.

The restriction in the range of motion on 
voluntary and involuntary basis are service 
connected, however as mentioned before there is a 
functional overlay component in these 
restrictions.

II.  Applicable law and regulation

The claimant bears the burden to present and support a claim 
of benefits.  38 U.S.C.A. § 5107(a) (West 2002).  In 
evaluating claims, the Board shall consider all information 
and lay and medical evidence of record.  38 U.S.C.A. 
§ 5107(b) (West 2002).  When there is an approximate balance 
of positive and negative evidence regarding any issue 
material to the determination of a matter, the Board shall 
give the benefit of the doubt to the claimant.  Id.  

VA has defined competency of evidence, pursuant to 38 C.F.R. 
§ 3.159(a), as follows: 

"(1)  Competent medical evidence means 
evidence provided by a person who is 
qualified through education, training, or 
experience to offer medical diagnoses, 
statements, or opinions.  Competent medical 
evidence may also mean statements conveying 
sound medical principles found in medical 
treatises.  It would also include statements 
contained in authoritative writings such as 
medical and scientific articles and research 
reports or analyses.
(2)  Competent lay evidence means any 
evidence not requiring that the proponent 
have specialized education, training, or 
experience.  Lay evidence is competent if it 
is provided by a person who has knowledge of 
facts or circumstances and conveys matters 
that can be observed and described by a lay 
person."

Service connection is established for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, during 
periods of active wartime service.  38 U.S.C.A. § 1110 (West 
2002).  Arthritis manifest to a degree of 10 percent or more 
within one year from separation from service is subject to 
service connection on a presumptive basis.  38 U.S.C.A. 
§ 1112 (West 2002); 38 C.F.R. § 3.309(a) (2004).  In order to 
qualify for entitlement to compensation under 38 U.S.C.A. 
§§1110, a claimant must prove the existence of (1) a 
disability and (2) that such disability has resulted from a 
disease or injury that occurred in the line of duty.  
Sanchez-Benitez v. Principi, 259 F.3d 1356, 1360-61 (Fed. 
Cir. 2001).  

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.1 (2004).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2004).  The determination of 
whether an increased evaluation is warranted is to be based 
on a review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

In evaluating musculoskeletal disabilities, the Board must 
assess functional impairment and determine the extent to 
which a service connected disability adversely affects the 
ability of the body to function under the ordinary conditions 
of daily life, including employment.  38 C.F.R. § 4.10 
(2002).  Ratings based on limitation of motion do not subsume 
the various rating factors in 38 C.F.R. §§ 4.40 and 4.45, 
which include pain, more motion than normal, less motion than 
normal, incoordination, weakness, and fatigability.  These 
regulations, and the prohibition against pyramiding in 38 
C.F.R. § 4.14, do not forbid consideration of a higher rating 
based on a greater limitation of motion due to pain on use, 
including flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 206-
08 (1995).  In other words, when rated for limitation of 
motion, a higher rating may be assigned if there is 
additional limitation of motion from pain or limited motion 
on repeated use of the joint.  A finding of functional loss 
due to pain must be "supported by adequate pathology and 
evidenced by the visible behavior of the claimant."  
38 C.F.R. § 4.40 (2002).  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence or normal callosity or the like.  Id.

The Board reviews all the evidence in the veteran's claims 
folder.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, the extensive evidence submitted by 
the veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. 
App. 122 (2000).  The Board summarizes the relevant evidence 
where appropriate, and its analysis focuses specifically on 
what the evidence shows, or fails to show, on each claim.  
With respect to disability evaluation claims, the Board 
reports the most probative evidence regarding the current 
degree of impairment which consists of records generated in 
proximity to and since the claims on appeal.  See Francisco 
v. Brown, 7 Vet. App. 55 (1994).



II.  Service connection

A.  Left ear hearing loss

A valid service connection claim requires competent evidence 
of a current disability.  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Under VA regulations, impaired hearing is considered 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2004).

In this case, the veteran claims that he manifests left ear 
hearing loss disability which first began in service.  The 
only probative evidence concerning the existence of left ear 
hearing loss per VA standards consists of the audiometric 
test results of record.  See generally Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1993).  His own lay belief as 
to current diagnosis holds no probative value.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. 
§ 3.159(a) (2004).  VA audiologists have conducted several 
examinations of the veteran concluding that his audiometric 
results are inconsistent with his SRT's and, thus, are deemed 
unreliable for rating purposes.  They have determined that he 
does not manifest a true left ear hearing loss after an 
extensive analysis of his test results, to include a March 
2002 audiometric examination wherein a Sweep-frequency Bekesy 
audiometry was performed in an attempt to obtain accurate 
pure-tone conduction thresholds.  That examination indicated 
pure-tone thresholds as well as a word recognition score that 
did not meet the criteria for left ear hearing loss per VA 
standards.

Based upon the above, the Board finds, by a preponderance of 
the evidence, that the veteran does not manifest left ear 
hearing loss disability per VA standards.  Per VA opinion, 
the veteran's audiometric results prior to the March 2002 
audiometric examination are inconsistent with his SRT's so as 
to render the results invalid for rating purposes.  The 
benefit of the doubt rule, therefore, does not apply.  Ortiz 
v. Principi, 274 F. 3d. 1361, 1365 (Fed. Cir. 2001).  
Accordingly, the Board must deny the claim for service 
connection for left ear hearing loss.  

B.  Upper back condition

The veteran also claims entitlement to service connection for 
an upper back condition as directly related to active 
service, or alternatively, as secondary to his service 
connected bilateral shoulder disability.  His service medical 
records are negative for complaint or treatment for upper 
back/cervical spine symptoms with a "NORMAL" clinical 
evaluation given of his spine on his August 1973 separation 
examination.  There is no evidence of upper back/cervical 
spine disability within one year from the veteran's 
separation from service.  Rather, cervical spine abnormality 
was first noted in May 1978 manifested by a flexed cervical 
spine.

The veteran claims the onset of upper back/cervical spine 
symptoms in service following a falling accident in 1971.  He 
has provided a witness statement corroborating his report of 
back pain.  These lay reports, however, are not borne out by 
the service medical record evidence, the normal clinical 
evaluation of his spine in service, and the absence of any 
spine symptoms immediately following his separation from 
service.  The veteran opines that his upper back/cervical 
spine symptoms are related to the claimed falling injury.  
However, his lay opinion and interpretation of the evidence 
is not relevant as it holds no probative value in this case.  
Slater v. Brown, 9 Vet. App. 240 (1996) (a lay person is not 
competent to provide opinion linking a diagnosed cervical 
disability, to include arthritis, to in-service injury); 
Espiritu, 2 Vet. App. at 494; 38 C.F.R. §3.159(a) (2004).  A 
VA examiner has reviewed the claims folder, and provided 
opinion that the veteran's cervical spine symptomatology is 
not service connected.  There is no competent medical opinion 
that the veteran's currently diagnosed cervical spine/upper 
back disability is related to event(s) in service.

The veteran alternatively claims that his upper back/cervical 
spine disability is caused and/or aggravated by his service 
connected bilateral shoulder disability.  Service connection 
may be established on a secondary basis for disability which 
is proximately due to or the result of a service connected 
disease or injury.  38 C.F.R. § 3.310(a) (2004).  The Court 
of Appeals for Veterans Claims has construed this provision 
as entailing "any additional impairment of earning capacity 
resulting from an already service connected condition, 
regardless of whether or not the additional impairment is 
itself a separate disease or injury caused by the service 
connected condition."  Allen v. Brown, 7 Vet. App. 439, 448 
(1995).).  Establishing service connection on a secondary 
basis essentially requires evidence sufficient to show (1) 
that a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service connected disability.  Id.

In this case, the veteran is service connected for bilateral 
shoulder disability.  His clinical records and VA examination 
reports demonstrate that his cervical spine symptoms may 
contribute to his service connected bilateral shoulder 
disability.  VA examiner's in December 2001 and June 2004 
opined that the veteran's service connected left and right 
shoulder disabilities did not result in any upper back or 
cervical pathology.  There is no medical opinion of record 
suggesting that his upper back/cervical spine disability is 
caused by or aggravated by service connected bilateral 
shoulder disability.  The veteran's own theory of causation 
holds no probative value.  Espiritu, 2 Vet. App. at 494.  
Therefore, the Board must find that the preponderance of the 
evidence demonstrates that the veteran's upper back/cervical 
spine disability is not caused by or aggravated by his 
service connected bilateral shoulder disability.

In summation, the Board finds that the preponderance of the 
evidence demonstrates that the veteran's cervical spine/upper 
back disability, which first manifested many years after 
service, is not causally related to event(s) in service nor 
proximately due to service connected bilateral shoulder 
disability.  38 U.S.C.A. § 1110, 1112 (West 2002); 38 C.F.R. 
§ 3.309(a) (2004).  The claim, therefore, must be denied.  
There is no doubt of material fact to be resolved in the 
veteran's favor.  38 U.S.C.A. § 5107(b) (West 2002).




III.  Increased rating

A.  Right shoulder disability (dominant hand)

The RO has assigned a 20 percent rating for right shoulder 
disability which represents limitation of arm (major) motion 
at shoulder level.  38 C.F.R. § 4.71a, Diagnostic Code 5201 
(2004).  A higher 30 percent rating under Diagnostic Code 
5201 would require limitation of arm motion midway between 
side and shoulder for the major arm.  Id.  Full range of 
motion of the shoulder is measured from 0 degrees to 180 
degrees in extension, shoulder abduction from 0 to 180 
degrees, and external and internal rotation from 0 to 90 
degrees.  38 C.F.R. § 4.71a, Plate I (2004).

VA examination in June 2004 measured right shoulder range of 
motion as 75 degrees in abduction, 10 degrees in adduction, 
90 degrees of internal and external rotation, 30 degrees of 
extension and 90 degrees of flexion.  His prior range of 
motion findings included full range of motion in October 
1999, unmeasured AROM in November 1999, 80 degrees of 
extension and abduction in January 2000, 90 degrees of 
abduction and extension in July 2001, inability to extend or 
abduct past 90 degrees in December 2001, and 50% AROM in 
December 2002.  He had one occasion in January 2003 wherein 
he claimed an inability to dress himself.  The veteran does 
manifest give-way weakness and additional 10 percent 
limitation of motion due to pain per the VA examiner's 
opinion in June 2004.  There is no evidence of muscular 
atrophy.  In June 2004, the VA examiner also opined that the 
veteran was magnifying and maximizing his symptoms.  Even 
with consideration of his demonstrated weakness and 10 
percent limitation of motion due to functional limitation, 
the preponderance of the evidence establishes that the 
veteran's range of motion falls well short of being limited 
to 45 degrees, or midway between side and shoulder, in 
abduction or forward elevation.

Alternatively, a 30 percent rating could be assigned where 
there was evidence of favorable ankylosis of scapulohumeral 
articulation (major) to 60 degrees with ability to reach the 
mouth and head (Diagnostic Code 5200), or frequent episodes 
of recurrent dislocation of the scapulohumeral joint (major) 
with guarding of all arm movements or malunion of the humerus 
with marked deformity (Diagnostic Code 5202).  A higher 
rating still under Diagnostic Code 5202 would require 
impairment of the humerus by loss of head (flail shoulder), 
nonunion (false flail joint) or fibrous union.

In this case, there is no evidence, or claim, of ankylosis.  
As such, an increased rating is not warranted under 
Diagnostic Code 5200.  See Shipwash v. Brown, 8 Vet. 
App. 218, 221 (1995) (citing DORLAND'S ILLUSTRATED MEDICAL 
DICTIONARY 91 (27th ed. 1988) (ankylosis refers to immobility 
and consolidation of a joint due to disease, injury, or 
surgical procedure).  Furthermore, the veteran does not 
report any episodes of dislocations or instability, and the 
medical evidence does not establish impairment of the humerus 
by flail shoulder, false flail joint or fibrous union.  
Accordingly, the evidence of record preponderates against an 
increased rating under Diagnostic Code 5202.

In so deciding, the Board has found the veteran's 
descriptions of right shoulder symptoms to be credible 
although there is medical opinion of some functional overlay.  
The competent medical evidence consisting of measured range 
of motion findings by goniometer is the most probative 
evidence in this case.  The medical findings of record 
clearly demonstrate that a rating in excess of 20 percent is 
not warranted in this case.  The Board recognizes medical 
opinion that the veteran's symptomatology may be related to 
his cervical spine disability rather than his right shoulder 
disability, but resolves any doubt as to the pathology of 
symptoms in favor of the veteran.  38 U.S.C.A. § 5107(b) 
(West 2002).  See generally Mittleider v. West, 11 Vet. 
App. 181 (1998).

B.  Left shoulder disability

The RO has assigned a 20 percent rating for left shoulder 
disability which represents limitation of arm (minor) motion 
at shoulder level.  38 C.F.R. § 4.71a, Diagnostic Code 5201 
(2004).  A higher 30 percent rating under Diagnostic Code 


5201 would require limitation of arm motion to 25 degrees 
from side for the minor arm.  Id.  

VA examination in June 2004 measure left shoulder range of 
motion as 85 degrees in abduction, 10 degrees in adduction, 
90 degrees of internal and external rotation, 30 degrees of 
extension and 90 degrees of flexion.  He had give-way 
weakness with an additional 10 percent limitation of motion 
due to pain.  His prior range of motion findings included 
full range of motion with discomfort and pain in October 
1999, unmeasured AROM in November 1999, 80 degrees of 
extension and abduction in January 2000, full range of motion 
in July 2001, inability to extend or abduct past 90 degrees 
in December 2001, and 50% AROM in December 2002.  He had one 
occasion in January 2003 wherein he claimed an inability to 
dress himself.  There is no evidence of muscular atrophy.  
Even with consideration of his demonstrated weakness and 10 
percent limitation of motion due to functional limitation, 
the preponderance of the evidence establishes that the 
veteran's range of motion falls well short of being limited 
to 25 degrees in abduction or forward elevation.

In this case, there is no evidence, or claim, of ankylosis.  
As such, consideration of an alternate under Diagnostic Code 
5200 is not warranted.  Furthermore, the veteran does not 
report any episodes of dislocations or instability, and the 
medical evidence does not establish impairment of the humerus 
by flail shoulder, false flail joint or fibrous union.  
Accordingly, the evidence of record preponderates against an 
increased rating under Diagnostic Code 5202.

In so deciding, the Board has found the veteran's 
descriptions of left shoulder symptoms to be credible with 
some medical description of functional overlay.  The 
competent medical evidence consisting of measured range of 
motion findings by goniometer is the most probative evidence 
in this case.  The medical findings of record clearly 
demonstrate that a rating in excess of 20 percent is not 
warranted in this case.  The Board recognizes medical opinion 
that the veteran's symptomatology may be related to his 
cervical spine disability rather than his right shoulder 
disability, but resolves any doubt as to the pathology of 
symptoms in favor of the veteran.  38 U.S.C.A. § 5107(b) 
(West 2002).


C.  Extraschedular consideration

Finally, the Board is required to consider whether to refer 
the veteran's claim to the Director of Compensation and 
Pension Service for extra-schedular consideration under the 
provisions of 38 C.F.R. § 3.321(b).  The provisions of 
38 C.F.R. § 3.321(b) state as follows:

Ratings shall be based as far as 
practicable, upon the average impairments of 
earning capacity with the additional proviso 
that the Secretary shall from time to time 
readjust this schedule of ratings in 
accordance with experience.  To accord 
justice, therefore, to the exceptional case 
where the schedular evaluations are found to 
be inadequate, the Under Secretary for 
Benefits or the Director, Compensation and 
Pension Service, upon field station 
submission, is authorized to approve on the 
basis of the criteria set forth in this 
paragraph an extra-schedular evaluation 
commensurate with the average earning 
capacity impairment due exclusively to the 
service-connected disability or 
disabilities.  The governing norm in these 
exceptional cases is: A finding that the 
case presents such an exceptional or unusual 
disability picture with such related factors 
as marked interference with employment or 
frequent periods of hospitalization as to 
render impractical the application of the 
regular schedular standards. 

The Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  However, the Board is not precluded from 
raising this question, see Floyd v. Brown, 9 Vet. App. 88 
(1996), and addressing referral where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  The veteran's separate 
20 percent schedular rating for both of his shoulders 
contemplate loss of working time due to exacerbations of 
disability, see 38 C.F.R. § 4.1, and the Board does not find 
that the exacerbations and extent of the veteran's symptoms 
to be out of proportion to the 


schedular disability ratings assigned during any time of the 
appeal period.  The veteran has not required the need for 
frequent hospitalizations.  The veteran has claimed losing 
200 hours per year due to both shoulder and cervical spine 
disability.  The Board may only consider the bilateral 
shoulder disability symptoms, and there is opinion from a VA 
examiner that the veteran is overendorsing his symptoms.  The 
Board, therefore, finds no basis upon which to refer the case 
to the Director of Compensation and Pension for 
extraschedular consideration.

IV.  Duty to assist and provide notice

The Board notes that there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act (VCAA) of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  See 38 U.S.C.A. § 5102, 5103, 5103A and 5107 
(West 2002).  The Court of Appeals for Veterans Claims (CAVC) 
has emphasized that the provisions of the VCAA impose new 
notice requirements on the part of VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Specifically, VA has a 
duty to notify a claimant (and his representative) of any 
information, whether medical or lay evidence or otherwise, 
not previously provided to VA that is necessary to 
substantiate a claim.  38 U.S.C.A. § 5103 (West 2002).  As 
part of that notice, VA shall indicate which portion of that 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, VA will attempt to obtain 
on behalf of the claimant.  Id. 

The CAVC's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II) held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  The Pelegrini II 


Court also held that the language of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1) require that a VCAA notice be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  

The veteran filed his claims in 1997.  An August 10, 1999 RO 
letter advised the him that service connection required 
evidence of incurrence or aggravation of disability in 
service as well as continuity of symptoms since service.  
Alternatively, he was advised that medical evidence was 
required to establish a nexus between his back condition and 
his bilateral shoulder condition.  He was advised that VA 
would assist him in obtaining any evidence which he 
adequately identified and authorized VA to obtain on his 
behalf, and was provided VA Form 21-4142 for his private 
treatment records.  He was further advised that he need only 
identify his VA providers of treatment for the RO to obtain 
those records on his behalf.

An October 14, 1999 RO letter advised the veteran that his 
application for service connected benefits for hearing loss 
and an upper back condition as secondary to bilateral 
shoulder condition may be incomplete.  He was advised of the 
legal requirements of establishing service connection with 
evidence of 1) a current disability; 2) an injury or 
disability that began or was made worse during military 
service; and 3) medical evidence, preferably through a 
doctor's statement, showing a reasonable probability that his 
disability was caused by injury or disease which began or was 
made worse during military service.  He was further advised 
that VA would obtain any VA records he identified as well as 
his service medical records.  He held the burden to submit 
the necessary evidence to establish entitlement to the 
benefits being sought, his private clinic records, copies of 
service medical records in his possession, a medical 
statement in support of his claim, details of his in-service 
injury or accident, and lay statements from individuals 
knowledgeable of his disability.

On November 13, 2001, the RO sent the veteran his VCAA 
letter.  This letter included subsections entitled "VA's 
Duty To Notify You About Your Claim," "VA's Duty To Assist 
You Obtain Evidence For Your Claim," "What Must 


The Evidence Show To Establish Entitlement," "What 
Information or Evidence Do We Still Need From You," "What 
Can You Do To Help With Your Claim," "When And Where Do You 
Send The Information Or Evidence," and "Do You Have 
Questions Or Need Assistance."  This letter also advised him 
to tell VA about any additional information or evidence he 
desired VA to obtain on his behalf, or to send in the 
evidence needed as soon as possible.  

On February 12, 2004, the RO sent the veteran another VCAA 
letter advising him of additional evidence and/or information 
required of him to substantiate his claim as well as the 
relevant burdens on himself and VA in obtaining such evidence 
and/or information.  On April 15, 2004, the RO informed the 
veteran that requests for records from Dr. Thomas Balkany had 
been unsuccessful, and that he had the burden of obtaining 
such evidence.  Based upon the above, the Board finds that VA 
has satisfied the content requirements of both 38 U.S.C.A. 
§ 5103 and 38 C.F.R. § 3.159(b)(1).

Technically, the Board concedes that the VCAA notice in this 
case was not provided to the veteran prior to the initial AOJ 
adjudication denying the claims.  This is so because of 
impossibility; the section 5103 provisions did not become law 
until after the initial AOJ decisions.  As such, VA took a 
reasonable approach of providing a section 5103 notice in a 
commonsense manner consistent with the procedural posture of 
the case; a rule of construction adopted by the United States 
Supreme Court in similar cases where procedural rules are 
applied retroactively.  See Landgraf v. USI Film Products, 
511 U.S. 244, 280 (1994); Lindh v. Murphy, 512 U.S. 320, 328-
29 (1997).

In Pelegrini II, the CAVC noted that the VCAA timing 
requirements serve the purpose of providing an orderly 
sequence of claims development and adjudication for which the 
claimant could expect compliance.  However, the Pelegrini II 
Court recognized that, in situations such as this case where 
the initial AOJ determination was rendered prior to the 
enactment of the VCAA, that there was no specific requirement 
that the claim be returned to the AOJ as though the original 
decision 


was nullified.  Rather, the issue turned on whether any 
deviation from the orderly process of the appeal would result 
in any prejudicial effect to the claimant.

In the claims at hand, the veteran received two RO notices in 
1987 advising him of the essential elements necessary for 
establishing entitlement to service connection for disease or 
injury incurred in or aggravated by service or as secondary 
to service connected disability.  The "well grounded" 
standard, while no longer in effect, is similar in most 
respects to the ultimate burden of establishing service 
connection entitlement.  See generally Maggit v. West, 202 
F.3d 1370, 1375 (Fed. Cir. 2000) (veteran seeking disability 
benefits must establish, among other issues, the existence of 
a current disability and a connection between the veteran's 
service and the disability).  These letters also advised the 
veteran of the relative duties on the part of himself and VA 
in obtaining his private and VA records.  With the exception 
of more stringent requirements and efforts on the part of VA 
to obtain such evidence, the basic duties to identify the 
records and the party ultimately responsible for obtaining 
the evidence has remained intact since the passage of the 
VCAA.  Throughout the claims process, the RO has issued a 
Statement of the Case (SOC) and SSOC's advising the veteran 
of the evidence reviewed, the applicable legal standards, and 
the Reasons and Bases for denying all of his claims.  The 
November 2001 and February March 2004 VCAA letters advised 
him of changes in the VA's duty to assist requirements that, 
while more specific and stringent on the part of VA, have had 
no practical effect on the development of these particular 
claims.  

The Board finds that no prejudicial error has occurred with 
respect to the timing of the VCAA letter as the content of 
the pre-VCAA notices was so extensive and covered the 
essentials of the current VCAA duties that no disruption of 
the orderly process of decision-making is present.  On this 
record, the Board finds that any defect with respect to the 
VCAA timing requirement in this case would be harmless error.  
See 38 C.F.R. § 20.1102 (2004) (an error or defect by the 
Board which does not affect the merits of the issue or the 
substantive rights of a claimant will be considered harmless 
error and not a basis for vacating or reversing a decision).



The provisions of 38 U.S.C.A. § 5103A require VA to provide 
assistance to the claimant in the development of the claim.  
In this case, the RO has obtained the veteran's complete 
service medical record file as well as his complete VA clinic 
records.  The veteran was advised by letter dated April 2004 
that VA had been unsuccessful in obtaining records from Dr. 
Balkany, and that he held the burden of obtaining such 
records.  See 38 C.F.R. § 3.159(e) (2004).  Otherwise, the 
record contains all private clinic records identified by the 
veteran as relevant to his claims.  He has not indicated 
having filed a claim for disability benefits with the Social 
Security Administration.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  VA has obtained medical examination as 
necessary to determine whether a current hearing loss exists 
in the left ear and to determine the current nature and 
severity of the bilateral shoulder disabilities.  VA has also 
obtained medical opinion to determine the nature and etiology 
of the upper back/cervical spine disability.  On this record, 
the Board finds that VA has also satisfied its duty to assist 
the veteran in the development of his claims.

The CAVC has concluded that the VCAA does not require a 
remand where a claimant was fully notified and aware of the 
type(s) of evidence required to substantiate the claim and 
that no additional assistance would aid in further developing 
a claim.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).  When, as here, it is evident that there is no 
reasonable possibility that any further assistance would aid 
the veteran in substantiating his claims, the VCAA does not 
require further assistance.  Wensch v. Principi, 15 Vet. App. 
362 (2001); Dela Cruz; see also 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim").  Accordingly, the Board finds 
that VA's duty to assistance has also been satisfied in this 
case.




ORDER

Service connection for left ear hearing loss is denied.

Service connection for an upper back condition on either a 
direct basis or as secondary to service connected bilateral 
shoulder disability is denied.

An increased rating for right shoulder disability is denied.

An increased rating for left shoulder disability is denied.



	                        
____________________________________________
	C.W. Symanski
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


